Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser less any amounts added under duress. Judgment will be rendered accordingly.